April 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     DEANA POLLARD SACKS, Appellant

NO. 14-12-00115-CV                          V.

                    BRIAN WEIL ZIMMERMAN AND
                 ANDREW TODD MCKINNEY, IV, Appellees
                   ________________________________

       This cause, an appeal from the judgment in favor of appellees, Brian Weil
Zimmerman and Andrew Todd McKinney, IV, signed November 14, 2011, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Deana Pollard Sacks, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.